Exhibit THIS NONSTATUTORY STOCK OPTION AGREEMENT ( Agreement ) is made and entered into as of December 17, 2010, by and between New Energy Technologies, Inc. a Nevada corporation (the  Company ), and Andrew Farago ( Recipient ): This Stock Option Agreement has been executed and delivered pursuant to the Employment Agreement dated December 17, 2010 between the Recipient and the Company (the  Employment Agreement ). In consideration of the covenants herein set forth, the parties hereto agree as follows: 1. Option Grant (a) Date option grant authorized: December 17, 2010 (the  Grant Date ) (c) Number of shares: (d) Exercise Price: 2. Acknowledgements. (a) Recipient is the Chief Operating Officer of the Company (the  Company/Recipient Relationship ). (b) The Board has this day approved the granting of this Option subject to the execution of this Agreement; and (c) The Board has authorized the granting to Recipient of a non-statutory stock option ( Option ) to 1,500,000 purchase shares (the  Option Shares ) of common stock of the Company ( Common Stock ) upon the terms and conditions hereinafter stated and pursuant to an exemption from registration under the Securities Act of 1933, as amended (the  Securities Act ). 3. Option Shares; Price. The Company hereby grants to Recipient the right to purchase, upon and subject to the terms and conditions herein stated, the Option Shares for cash (or other consideration as is authorized hereunder) at the price per Option Share set forth in Section 1 above (the  Exercise Price ), such price being not less than [e.g., 100%] of the fair market value per share of the Option Shares covered by this Option as of the date of grant. 4. Term of Options; Continuation of Service . Subject to the early termination provisions set forth in Sections 7 and 8 of this Agreement, these Options shall expire, and all rights hereunder to purchase the Option Shares shall terminate 10 years from the Grant Date. Nothing contained herein shall be construed to interfere in any way with the right of the Company, or its shareholders, or the Board, to remove or not elect Recipient as an officer and or a director of the Company, or to increase or decrease 1 the compensation of Directors from the rate in effect at the date hereof. 5. Vesting of Option and Filing of Form S-8. Subject to the provisions of Sections 7 and 8 of this Agreement, these Options shall become exercisable during the term that Recipient serves in the Company/Recipient Relationship as follows: Number of Option Shares as to which the Option may vest: Milestone that must be achieved in order for vesting to occur a. 100,000 When, as a result of your direct efforts, you are able to develop, to the satisfaction of the Board of Directors, a comprehensive business plan, plan of operations, product roll-out strategy, various financial models associated with the business plan, and other such corporate finance tools required by the Company. b. 250,000 When the Company appoints or elects at least two new Directors to its Board of Directors, who have been recommended by you. c. 250,000 When, as a result of your direct efforts and contribution , the Company receives non-compensated analyst coverage. e. 250,000 When, as a result of your direct efforts and contribution, the Company is able to achieve a listing on either the NYSE/AMEX or NASDAQ stock exchange. f. 150,000 When, as a result of your direct efforts and contribution, the Company enters into a product development relationship whereby a third-party industry partner makes a significant financial investment, as determined at the Boards discretion, directed towards the development of the Companys products. g. 500,000 Provided that you are then employed by the Company, as follows: (a) as to 100,000 shares on December 17, 2011; (b) as to 100,000 shares on December 17, 2012; (c) as to 100,000 shares on December 17, 2013; (d) as to 100,000 shares on December 17, 2014; and (e) as to 100,000 shares on December 17, 2015. All determinations and calculations with respect to the satisfaction of the conditions to the vesting of any of the foregoing options shall be made by the Board or any committee thereof to which the Board has delegated such authority, in good faith in accordance with applicable law, 2 the Articles of Incorporation and By-laws of the Company, in its sole discretion, and shall be final, conclusive and binding on all persons, including you and the personal representative of your estate. (ii) Form S-8. The Company shall as soon as practicable following the date hereof and subject to satisfaction of any and all applicable regulatory requirements and shareholder approval, file a registration statement on Form S-8 with the Securities and Exchange Commission registering the shares of common stock issuable upon exercise of the Options and keep such registration statement in effect until the sale of all shares of common stock issuable under the Options or expiration of the 10-year term. 6. Exercise. (a) These Options shall be exercised, as to the vested shares, by delivery to the Company of (a) written notice of exercise stating the number of Option Shares being purchased (in whole shares only) and such other information set forth on the form of Notice of Exercise attached hereto as Exhibit A hereto, (b) a check or cash in the amount of the Exercise Price of the Option Shares covered by the notice, unless Recipient elects to exercise the cashless exercise option set forth in Section 6(b) below, in which case no payment will be required (or such other consideration as has been approved by the Board of Directors consistent with the Plan ). These Options shall are not assignable or transferable, except by will or by the laws of descent and distribution, and shall be exercisable only by Recipient during his or her lifetime. . (b)Anything herein to the contrary notwithstanding, to the extent and only to the extent vested, the Options may also be exercised (as to the Option Shares vested) at such time by means of a  cashless exercise  in which the Recipient shall be entitled to receive a certificate for the number of Option Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A) , where: (A) equals the average of the closing price of the Companys Common Stock, as reported (in order of priority) on the Trading Market on which the Companys Common Stock is then listed or quoted for trading on the Trading Date preceding the date of the election to exercise; or, if the Companys Common Stock is not then listed or traded on a Trading Market, then the fair market value of a share of Common Stock as determined by an independent appraiser selected in good faith by the Recipient and the Company, the fees and expenses of which shall be paid by the Company for the three (3) Trading Days immediately preceding the date of such election; (B) equals the Exercise Price of the Option, as adjusted from time to time in accordance herewith; and (X) equals the number of vested Option Shares issuable upon exercise of these Options in accordance with the terms of the Options by means of a cash exercise rather than a cashless exercise (or, if the Option is being exercised only as to a portion of the shares as to which it has vested, the portion of the Options being exercised at the time the cashless exercise is made pursuant to this Section 6 ). 3 For purposes of this Agreement:  Trading Day  means a day on which the Common Stock is traded on a Trading Market.  Trading Market  means, in order of priority, the following markets or exchanges on which the Common Stock is listed or quoted for trading on the date in question: the American Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin Board or the Pink Sheets. (c)No fractional shares shall be issued upon exercise of this Option. The Company shall, in lieu of issuing any fractional share, pay the Recipient entitled a sum in cash equal to such fraction multiplied by the then effective Exercise Price. 7. Termination of Service. If the Employment Agreement is terminated, the Company agrees that all vested options may continue to be exercised until 5:00pm New York on the date of the second anniversary of the termination date of the Employment Agreement (the  Termination Date ). All unvested Options shall terminate and this Agreement shall be of no further force or effect as of the Termination Date. 8. Death of Recipient. If the Recipient shall die during the term of the Employment Agreement, Recipients personal representative or the person entitled to Recipients rights hereunder may at any time within the then remaining exercise period, exercise this Option and purchase Option Shares to the extent, but only to the extent, that Recipient could have exercised this Option as of the date of Recipients death; following the expiration of the aforesaid then remaining exercise period, this Agreement shall terminate in its entirety and be of no further force or effect. 9. No Rights as Shareholder . Recipient shall have no rights as a shareholder with respect to the Option Shares covered by any installment of this Option until the effective date of issuance of the Option Shares following exercise of this Option, and no adjustment will be made for dividends or other rights for which the record date is prior to the date such stock certificate or certificates. 10. Recapitalization. (a) Subdivision or consolidation of shares . Subject to any required action by the shareholders of the Company, the number of Option Shares covered by this Option, and the Exercise Price thereof, shall be proportionately adjusted for any increase or decrease in the number of issued shares resulting from a subdivision or consolidation of shares or the payment of a stock dividend, or any other increase or decrease in the number of such shares effected without receipt of consideration by the Company; provided however that the conversion of any convertible securities of the Company shall not be deemed having been effected without receipt 4 of consideration by the Company. (b) Reorganizations, Mergers etc. (i) In the event of a proposed dissolution or liquidation of the Company, a merger or consolidation in which the Company is not the surviving entity, or a sale of all or substantially all of the assets or capital stock of the Company (collectively, a  Reorganization ): (1) then, subject to Clause (b)(ii) below, any and all shares as to which the
